                                                Case 2:19-cr-00448-DLR Document 36 Filed 03/16/20 Page 1 of 2



                                        1 Mark Kokanovich (021168)
                                          kokanovichm@ballardspahr.com
                                        2 Dennis K. Burke (012076)
                                          burked@ballardspahr.com
                                        3 BALLARD SPAHR LLP
                                          1 East Washington Street, Suite 2300
                                        4 Phoenix, AZ 85004-2555
                                          Telephone: 602.798.5400
                                        5 Facsimile: 602.798.5595
                                          Attorneys for Defendant James B. Panther
                                        6
                                        7                            IN THE UNITED STATES DISTRICT COURT
                                        8                                  FOR THE DISTRICT OF ARIZONA
                                        9
                                            United States of America,
                                       10                                                 NO. CR-19-00448-PHX-DLR-2
                                                              Plaintiff,
                                       11                                                 MOTION TO WAIVE DEFENDANT’S
1 East Washington Street, Suite 2300




                                                              vs.                         APPEARANCE AT STATUS
                                       12                                                 CONFERENCE
     Telephone: 602.798.5400
      Phoenix, AZ 85004-2555
         Ballard Spahr LLP




                                            James B. Panther,
                                       13
                                                              Defendant.
                                       14
                                       15
                                       16            Defendant, through undersigned counsel, hereby respectfully requests this Court
                                       17 waive his appearance at the Status Conference scheduled for March 16, 2020 at 1:30 p.m.
                                       18 Counsel Dennis Burke shall appear on behalf of Defendant.
                                       19            RESPECTFULLY SUBMITTED this 16th day of March, 2020.
                                       20                                             BALLARD SPAHR LLP
                                       21
                                                                                      By: /s/ Dennis K. Burke
                                       22                                                 Mark Kokanovich
                                                                                          Dennis K. Burke
                                       23                                                 1 East Washington Street, Suite 2300
                                                                                          Phoenix, AZ 85004-2555
                                       24                                                 Attorneys for Defendant James B. Panther
                                       25
                                       26
                                       27
                                       28

                                            DMWEST #39996442 v1
                                                Case 2:19-cr-00448-DLR Document 36 Filed 03/16/20 Page 2 of 2



                                        1                                CERTIFICATE OF SERVICE
                                        2
                                                     I certify that on the 16th day of March, 2020, I electronically transmitted the
                                        3
                                            foregoing document to the U.S. District Court for the District of Arizona Clerk’s Office
                                        4
                                            using the CM/ECF System for filing and transmittal of a Notice of Electronic Filing to all
                                        5
                                            CM/ECF registrants.
                                        6
                                        7
                                            /s/ Catherine M. Weber
                                        8
                                        9
                                       10
                                       11
1 East Washington Street, Suite 2300




                                       12
     Telephone: 602.798.5400
      Phoenix, AZ 85004-2555
         Ballard Spahr LLP




                                       13
                                       14
                                       15
                                       16
                                       17
                                       18
                                       19
                                       20
                                       21
                                       22
                                       23
                                       24
                                       25
                                       26
                                       27
                                       28

                                            DMWEST #39996442 v1                         2
